DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 04/06/2022. Claims 1, 10 and 11 have been amended. No additional claims have been added. Claim 8 has been cancelled. Claims 1-7 and 9-11 are currently pending and have been examined. 
 
Response to Amendments
The examiner fully acknowledges the amendments to claims 1, 10 and 11 filed on 04/06/2022. The applicant’s amendments to claims 10 and 11 are sufficient to overcome the drawing objections and 112b rejections, and thus the aforementioned objections and rejections that were set forth in the previous office action have been withdrawn. The applicant’s amendments to claim 1 is sufficient overcome the rejection of claim 1, based upon U.S.C. 35 102 rejection in view Quiring from the previous office action, thus the rejection that was set forth has been withdrawn. 
 
Response to Arguments
The applicant’s arguments, see page 3, filed 04/06/2022, with respect to the rejection of claim 1 under U.S.C. 35 102 in view Quiring  have been fully considered and are found persuasive. Therefore, the rejection from the previous office action has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Chun-Ming Shih on 4/22/2022.
The amendment is as follows, pertaining to claim 9:
- -The tool adapter quick-release structure according to Claim [[8]]1, - - 

Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Quiring teaches 
A tool adapter quick-release structure, comprising: an adapter (chuck device 10) having a seat portion (body 18 and second shank section 34) and an engagement portion (first shank section 20) extended forward from the seat portion (body 18 and second shank section 34), and an installation hole (longitudinal bore 24) formed to axially penetrate into an internal (see annotated fig. 2B drawing below) of the seat portion (body 18 and second shank section 34) via the engagement portion (first shank section 20);
 
    PNG
    media_image1.png
    374
    717
    media_image1.png
    Greyscale

a locking mechanism (see at least elements 40, 42, 46, 58)  comprising a movable sleeve (sleeve 42) axially mounted onto an exterior of the seat portion (body 18 and second shank section 34), an installation pin (end 58; radially inserted in the sense that though the primary orientation is longitudinal, the pin has a thickness radially outward from the center of the tool) radially inserted into the movable sleeve (sleeve 42) and an elastic member (spring 46) abutted against the installation pin (end 58) to push the movable sleeve (sleeve 42) along an axial direction, and the movable sleeve (sleeve 42) configured to allow a fixation member (detent ball 40) to penetrate (Quiring page 6 column 5 lines 38-42: The spring 46 additionally functions to bias the sleeve 42 in a forward direction for positioning of the detent ball 40 proximate to the first shoulder portion 38 for penetration through the aperture 28) through the seat portion (body 18 and second shank section 34) in order to be partially protruded outward at an internal (see previous annotated fig. 2B drawing above) of the installation hole (longitudinal bore 24) via a push of the elastic member (spring 46; Quiring page 6 column 5 lines 38-42); 
wherein the seat portion (body 18 and second shank section 34) includes a repair hole (slot 32) formed corresponding to the installation pin (end 58), and the repair hole (slot 32) is connected to the installation hole (longitudinal bore 24).
Quiring, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that “the installation pin is inserted in the moveable sleeve to form an integral part via a bring bracket”, in combination with all the other claim limitaitons. 
Claims 2-7, 9-11 area allowed as being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 202007001145 teaches an improved structure of an auxiliary connecting has two ring-shape locking cavities at the inner wall of the securing sleeve. However, it fails to disclose the installation pin inserted in the sleeve to form an integral part with the bring bracket. 

    PNG
    media_image2.png
    652
    828
    media_image2.png
    Greyscale



	DE 202008006820 teaches a screw driver head-connector has device for quick release. A tube body has a polygonal hole at an end. A polygonal shank is extended on another end of the tube body. A ball and a spring are received in a hole. However the pin still does not pass through/engage the sleeve or ring bracket in an integral manner. 

    PNG
    media_image3.png
    542
    721
    media_image3.png
    Greyscale


	



EP 1857210 teaches a plunger that has a pin hole, a ball-in-cone-like detente sitting in an opening and a blade receiving slot. The blade has a shank with a hole and an extending shoulder. A spring is between inner control sleeve and ring. However, the pin does not engage both the sleeve and ring bracket. 

    PNG
    media_image4.png
    481
    640
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723